Citation Nr: 0925032	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a head 
and neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992, from September 1993 to May 1994 and from 
November 2000 to September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In June 2007, the Veteran was provided a personal hearing 
before a Veterans Law Judge (VLJ), a transcript of which is 
of record.  Subsequently, the VLJ who conducted the June 2007 
hearing retired from the Board prior to adjudication of the 
Veteran's claim on appeal.  Pursuant to 38 C.F.R. § 20.707, 
the VLJ who conducts a hearing shall participate in the final 
determination of the claim.  Since the Veteran provided 
testimony pertaining to the service connection claim for 
residuals of a head and neck injury in June 2007, and it 
remains in pending in appellate status subsequent to the 
retirement of the VLJ who formerly had jurisdiction of this 
case, the Veteran is entitled to a new Board hearing.  See 38 
C.F.R. § 20.717 (2008).  Accordingly, the Board notified the 
Veteran of the aforementioned facts and applicable 
regulations and provided the Veteran with the opportunity to 
testify at another hearing.  In a response received from the 
Veteran in May 2008, he indicated that he did not wish to 
have another hearing.

The Board notes that the Veteran's May 2006 Substantive 
Appeal (VA Form 9) originally included the issue of 
entitlement to service connection for residuals of injury to 
the lumbar spine.  A May 2007 rating decision granted the 
Veteran service- connection for residuals of injury to the 
lumbar spine, and assigned him a 60 percent disability 
evaluation.  In a May 2007 statement, the Veteran indicated 
that he was satisfied with this decision, and thus, this 
issue has been resolved and is no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

Lastly, the Board notes that additional evidence, in the form 
of statements from the Veteran, private treatment records, 
VAMC treatment records and private treatment records, have 
been added to the record subsequent to the issuance of the 
most recent statement of the case (SOC), dated in August 
2008.  This evidence was not accompanied by a waiver and has 
not yet been considered by the Agency of Original 
Jurisdiction (AOJ).  If an SOC or SSOC is prepared before the 
receipt of additional evidence, a SSOC must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31 (2008), unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (2008).  In this case, 
the newly presented evidence is duplicative of evidence 
already associated with the claims file.  The private 
treatment records confirm that the Veteran is receiving 
ongoing treatment for his neck, showing exercises for him to 
perform.  These exercises were previously noted in the 
Veteran's initial physical therapy evaluation dated in 
September 1998, and received by the RO in February 2008.  The 
submitted VAMC treatment records are duplicative, as the 
Veteran's VAMC treatment records, dated through May 2007, had 
previously been obtained.  Therefore, there is no prejudice 
to the Veteran in the Board rendering the Decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a head and neck injury were 
not manifested during service and have not been shown to be 
casually or etiologically related to active service.


CONCLUSION OF LAW

The residuals of a head and neck injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in March 2003.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded a VA examination in March 2003, which was 
accompanied by an addendum in October 2003.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board finds that the VA examination was not 
adequate because the Veteran's complete service treatment 
records had not been obtained and associated with the claims 
file at the time of the examination.  However, subsequently, 
in January 2008, the Board obtained a VHA medical opinion.  
That opinion was based on a review of the Veteran's claims 
file, which included the Veteran's private treatment records, 
VA treatment records and complete service treatment records.  
The examiner outlined the Veteran's history and gave an 
opinion based on the pertinent evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for the 
residuals of a head and neck injury.  The Board does observe 
the Veteran's service treatment records, which indicate that 
the Veteran complained of neck pain after lifting weights in 
1989, that he was treated for whiplash after a motor vehicle 
accident during service in 1991, and that he also complained 
of neck pain after a motor vehicle accident in 1996.  In an 
October 2004 Medical Evaluation Board (MEB) summary, the 
Veteran reported having intermittent recurrent episodes of 
pain since the 1991 motor vehicle accident.  

Nonetheless, the medical evidence of record does not link the 
Veteran's current residuals of a head and neck disorder to 
his active service.  In this regard, the Veteran was afforded 
a VA examination in March 2003.  However, as was noted above, 
the Veteran's complete service treatment records were not 
available at that time and therefore this examination is 
inadequate for rating purposes.  However, as was also noted 
above, in January 2008, a VHA opinion was obtained.  That 
opinion was based on a review of the Veteran's claims file, 
which was thoroughly reviewed by the examiner.  The examiner 
noted that the Veteran was involved in a motor vehicle 
accident in July of 1991.  In addition, his service treatment 
records indicated that he had been treated for neck pain in 
1989 as well.  His medical records indicated that he had been 
treated conservatively for his neck issues in 1991.  The 
diagnosis at that time indicated a whiplash type injury.  In 
1996, the Veteran was again involved in a less severe motor 
vehicle accident.  He complained of neck pain and once again 
received conservative treatment.  The prevailing review in 
1996 indicated that the Veteran sustained a strain type of 
injury to his low back, mid back and neck, based on X-rays 
and examination.  Radiographic analysis of relevance includes 
an X-ray report from August 2002, which indicated that there 
were degenerative changes at multi levels of the cervical 
spine, including C5-6 with foraminal narrowing of 
intervetertebral joints bilaterally.  In 2003, another 
cervical spine X-ray showed moderate degenerative changes, 
again at C5-6 with boney osteophytes and disc space 
narrowing.  Another report by the Veteran's chiropractor 
indicated that he had reversal of lordosis centered at C3-4.  
However, he had not undergone any surgical treatment of the 
cervical spine and his physical examinations indicated that 
he had tenderness to palpation at the lower portion of the 
neck with some limitation of movement of the cervical spine.  
He had a normal neurological examination, with no long tract 
signs and motor strength in both upper and lower extremities 
within normal range.  His cervical spine range of motion was 
slightly limited in extension as well as in rotation; however 
it was within the normal range.  Therefore, a majority of the 
complaints were actual neck pain related complaints, and X-
rays, examinations and reports all indicated that he had 
degenerative disc disease at multiple levels, at the C5-6 
level without any neurological complaints or symptoms of 
neurological compression. 

Based on the review of the extensive medical records, the 
examiner diagnosed cervical spondylosis, chronic.  The 
examiner continued that this was a degenerative condition of 
the cervical spine.  The Veteran seemed to be suffering from 
chronic degenerative disc disease leading to cervical 
spondylosis causing axial neck pain.  It was most prominent 
at the C5-6 level.  The examiner continued that based on the 
best available medical evidence, the Veteran's current 
cervical spine condition was unlikely related to the service 
related injuries in 1989 and 1991.  Rather, the Veteran's 
condition was more likely secondary to the chronic 
degenerative condition/arthritic condition of the multiple 
levels of the cervical spine.  The examiner concluded that 
there was no evidence contained in the medical records that 
indicated that the Veteran's current neck pain was a direct 
result of the accidents during service. 

Thus, the only evidence linking the Veteran's current neck 
disorder to his active service is his own lay contentions.  
Specifically, at his June 2007 personal hearing, the Veteran 
testified that he suffered severe whiplash as a result of the 
motor vehicle accidents during service, and that he has 
continued to have head and neck pain since that time.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's statements that he has current residuals of a head 
and neck injury, the Board acknowledges that he is competent 
to testify what he experienced, i.e. he is competent to 
testify that he experienced head and neck pain during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can testify to having head and 
neck pain, the Veteran, as a lay person, is not competent to 
testify that his current neck disorder was caused by the 
motor vehicle accidents during his military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that the residuals of a head and 
neck injury did not manifest during service and have not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for the residuals of a 
head and neck injury.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for the residuals of a head 
and neck injury are not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for the residuals of a head 
and neck injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


